             Case 4:15-cv-00797-JST Document 588 Filed 04/07/21 Page 1 of 6




 1    Jennifer Seraphine (State Bar No. 245463)
      seraphine@turnerboyd.com
 2    Jacob S. Zweig (State Bar No. 296129)
      zweig@turnerboyd.com
 3    TURNER BOYD LLP
      702 Marshall Street, Suite 640
 4    Redwood City, California 94063
      Telephone: (650) 521-5930
 5    Facsimile: (650) 521-5931
 6    Frank Busch (State Bar No. 258288)
      busch@wvbrlaw.com
 7    WAGSTAFFE, VONLOEWENFELDT,
      BUSCH & RADWICK LLP
 8    100 Pine Street, Suite 725
      San Francisco, California 94111
 9    Telephone: (415) 357-8900
10    Attorneys for Defendants
11                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                     OAKLAND DIVISION
13
     SHENZHENSHI HAITIECHENG
     SCIENCE AND TECHNOLOGY CO., LTD., a               Case No. 4:15-cv-00797 JST (SK)
14
     People’s Republic of China corporation,
15
                          Plaintiff,
16                                                  MOTION FOR RELIEF FROM
                   and
                                                    SPECIAL MASTER INTERIM
17                                                  REPORT NO. 3
     VIRTUE GLOBAL HOLDINGS LIMITED, a
18   business company incorporated in the British
                                                    Date: TBD
     Virgin Islands,
                                                    Location: Courtroom 6, 2nd Floor
19                        Intervenor,               Judge: Honorable Jon S. Tigar
20          v.                                      Action Filed: February 20, 2015

21   REARDEN, LLC, a California Limited Liability
     Company; REARDEN MOVA, LLC, a California
22   Limited Liability Company; MO2, LLC, a
     California Limited Liability Company; and
23   MOVA, LLC, a California Limited Liability
24   Company,
                          Defendants.
25

26          AND RELATED COUNTERCLAIMS.

27

28

      MOTION FOR RELIEF – REPORT #3                            CASE NO. 4:15-CV-00797-JST (SK)
                Case 4:15-cv-00797-JST Document 588 Filed 04/07/21 Page 2 of 6



 1                                      NOTICE OF MOTION AND MOTION

 2             TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:

 3             PLEASE TAKE NOTICE THAT at a time to be determined by the Court in the Courtroom

 4   of the Honorable Jon S. Tigar, at Courtroom 6, 2nd Floor, 1301 Clay Street, Oakland, CA 94612,

 5   Defendants Rearden LLC, Rearden Mova LLC, MO2 LLC and MOVA LLC (collectively,

 6   “Defendants” or “Rearden”) will, and hereby do, move the Court for relief from the Special Master’s

 7   Interim Report #3. Specifically, pursuant to Federal Rule of Civil Procedure 53, Local Rule 72-2,

 8   and ECF 549 ¶ 6, Rearden seeks relief from the following:

 9                1. The Special Master’s description of Order #10 as giving “DisputeSoft discretion to

10                    ignore innocuous records such as invoices,” and describing certain MOVA Assets as

11                    “valueless files.” (ECF No. 586 (“Report 3”) at 2:26. 3:14); and

12                2. The Special Master’s finding that it is “infeasible” and/or “not practically possible” to

13                    “literally apply” the Court’s orders because “[t]he cost and time required would

14                    exceed any practical benefit to be gained” (Report 3 at 3:11-15).

15
         I.           INTRODUCTION
16
               On March 30, 2021, Rearden filed a Motion for Relief of Special Master Oder No. 10. ECF
17
     585. On March 31, 2021, the Special Master filed Report 3, part of which has direct bearing on the
18
     Rearden’s Motion for Relief. 1 ECF 586. Rearden does not object to the Special Master’s report on
19
     Master’s Orders #3 or #6-9, and thanks him for his assistance in resolving the matters set forth
20
     therein. However, Rearden respectfully objects to the Special Master’s report on Order #10, for the
21
     same reasons as Rearden objected to Order #10 itself.
22
         II.          OBJECTION TO REPORT #3
23
               Rearden respectfully disagrees with Report 3’s characterization of Order 10. While the
24
     Report seeks to justify the limits placed on enforcement of the Court’s orders, it does not fairly
25
     explain what those limits are. The Report states:
26

27
     1
            Pursuant to the Order Appointing Special Master Quinn, Rearden is required to include the
28   Record for Review with any objections. ECF No. 549 at § 6(c). Report 3 issued without briefing,
     and there is therefore no specific record for review related to it.
      MOTION FOR RELIEF                                  1               CASE NO. 4:15-CV-00797-JST (SK)
              Case 4:15-cv-00797-JST Document 588 Filed 04/07/21 Page 3 of 6




 1          As to business records, the Master directed DisputeSoft to focus on technical
 2          documentation that could be used to employ or recreate Mova software and gave
 3          DisputeSoft discretion to ignore innocuous records such as invoices …As to
 4          software/output files, DisputeSoft was directed to focus on files that could be used
 5          to recreate or use Mova technology.” Report 3 at 2:24-26, 3:1-2 (emphasis
 6          added).
 7   Based upon this characterization of only returning stolen files deemed (by a non-MOVA expert) to
 8   enable DD3 “to recreate or use MOVA technology” and not returning many other stolen files,
 9   Report 3 concludes that DD3 should not be required to “literally” follow the Court’s orders because
10   doing so allegedly “would exceed any practical benefit to be gained.” Id. 3:12-13. Rearden strongly
11   disagrees, as detailed below.
12            Setting aside harm to Rearden, Rearden objects to both the Special Master’s Order No. 10
13   and Report 3 because DD3 should be required to literally adhere to this Courts’ repeated orders to
14   return “any and all” MOVA Assets to Rearden. ECF No 549 at 1:25-2:4; see also ECF No. 188 at
15   15:27-16:1; ECF No. 427 at 18:11-12; ECF No. 449 at 1:2-5. None of the Court’s orders was
16   limited in any respect by a comparison of DD3’s cost of compliance, or to anyone’s opinion on the
17   “practical benefit” of the MOVA Assets to Rearden. This is consistent with the Court’s findings, as
18   compliance costs incurred by DD3 result directly from its knowing participation in the taking of the
19   MOVA Assets from Rearden, and its clear violation of the Court’s preliminary injunction. ECF No
20   427 at 13:13, 15:7-9 (Court’s findings of fact regarding theft); ECF No. 577 at 9:6-11 (Special
21   Master’s findings of fact regarding violation of preliminary injunction). That the recovery cost is
22   high is entirely of DD3’s own doing for not only repeatedly ignoring the Court’s order and lying
23   about compliance, but as now revealed, using MOVA on a massive scale, resulting in millions of
24   potential MOVA Asset files residing on its systems right now. Rearden’s position on this matter is
25   more fully set forth in its objection to Order 10, and therefore need not be repeated here.
26          In addition, the Special Master is not correct that there is no practical benefit to Rearden from
27   the return of any and all MOVA Assets. That assumption has been made with no evidentiary
28   hearing, and no evidence offered by any party. Rearden has not been given the opportunity to, and
     MOTION FOR RELIEF – REPORT #3                       2                CASE NO. 4:15-CV-00797-JST(SK)
              Case 4:15-cv-00797-JST Document 588 Filed 04/07/21 Page 4 of 6




 1   has not, submitted evidence on these points, not least because before Order 10 (and the descriptions
 2   in Report 3) Rearden had no reason to believe evidence regarding the value of any particular subset
 3   of the MOVA Assets was relevant to the question of whether or not DD3 should comply with the
 4   Court’s orders. If the Court concludes that such evidence would be relevant, Rearden makes the
 5   following offer of proof:
 6              1. Rearden has no copies of most files being recovered from DD3, and unless they are
 7                  ordered returned, they will be forever lost to Rearden. DD3’s initial theft of
 8                  Rearden’s property was not a mere copying. Instead, rogue employees Greg LaSalle
 9                  and Ken Pearce physically stole both production drives and their backup disks with
10                  Rearden’s files. And, to the extent they were able, stole and then destroyed copies of
11                  files on Rearden’s network storage. The files found by DisputeSoft are in most cases
12                  the only copies that exist and should be returned to Rearden.
13              2. No stolen MOVA Assets are “innocuous”; all stolen MOVA Assets must be returned.
14                  The MOVA Contour system is a highly complex system designed by top specialists
15                  in their fields and evolved through years of effort. Further, its value in making some
16                  of the highest grossing films of all time without Rearden’s consent is complex enough
17                  to be the subject of pending litigation. There is therefore no litmus test that can
18                  decide what stolen MOVA Asset is or isn’t “innocuous”. The Special Master’s
19                  example of an allegedly “innocuous … invoice” illustrates the issue: For example,
20                  invoices identify trade secrets such as the particular brand and formulation of
21                  fluorescent makeup used by MOVA as a result of years of trying hundreds of kinds
22                  on performers with different skin types in different real-world scenarios. Invoices also
23                  identify MOVA customers, vendors, rates paid, and other similar information to
24                  which DD3 is not entitled. Rearden also uses information on invoices for purposes as
25                  diverse as marketing MOVA, supporting its damage models in litigation, and
26                  developing further product enhancements.
27              3. Stolen MOVA R&D records would not be apparent to someone who is not a facial
28                  capture expert. R&D records include conventional files such as emails, spreadsheets,
     MOTION FOR RELIEF – REPORT #3                       3                 CASE NO. 4:15-CV-00797-JST(SK)
              Case 4:15-cv-00797-JST Document 588 Filed 04/07/21 Page 5 of 6




 1                  presentations, and documents that are not obviously valuable technology files. All
 2                  R&D records are highly valuable to Rearden, documenting experimental results for
 3                  ongoing development and evidencing conception dates.
 4              4. DD3 made thousands of copies of the MOVA Assets, and also deeply intermingled
 5                  the stolen MOVA Assets with its own files, making the recovery process difficult and
 6                  expensive. When DD3 swore that it had placed all of the MOVA Assets into storage
 7                  within a few days of the Preliminary Injunction Order, the implication of such an
 8                  allegedly quick return was that DD3 had kept the MOVA Assets completely isolated
 9                  from its own files to be easily collected. What DisputeSoft has now shown is that
10                  DD3 did the exact opposite: it deliberately intermingled the MOVA Assets in and
11                  amongst its own files making it immensely difficult and expensive to extract them,
12                  while placing no files into storage. Rearden should not be denied return of its stolen
13                  property because of DD2 is incurring high cost due to intermingling of its own
14                  doing. 2 Rearden has gone to great lengths to help streamline the return of the MOVA
15                  Assets (including as reflected in Order 10 and Report 3). But Rearden cannot be
16                  expected to give up on its recovery of stolen property because DD3 deliberately made
17                  it difficult to recover.
18              5. Report 3 inaccurately states Rearden has been given “an opportunity to retain all
19                  Mova-related documents it wanted (even those the appeared innocuous)”. Report 3
20                  proposes that Rearden review “iterative lists of the documents [the forensic expert]
21                  intended to recover, and examples of those it would not recover.” To start with, these
22                  lists are enormous entirely due to the industrial-scale use of MOVA Contour by DD3
23                  in willful violation of the Courts orders. Rearden can’t possibly review them all and
24

25   2
             DD3 is by no means the only company to pay a rogue employee to steal technology and use
     the technology on an industrial scale, intermingling it with its own, resulting in an enormous cost of
26   recovery. In Waymo v. Uber (3:17-cv-00939), Uber paid a rogue employee to steal thousands of files
27   of Waymo self-driving car software, which Uber copied and used at an industrial scale,
     intermingling vast numbers of Waymo files with its own. Just like here, an expert found it very
28   costly to separate the Uber’s technology from Waymo, resulting in Uber exiting the self-driving car
     business and Uber paying Waymo $245 million and the rogue employee paying $179 million.
      MOTION FOR RELIEF – REPORT #3                      4                 CASE NO. 4:15-CV-00797-JST(SK)
                Case 4:15-cv-00797-JST Document 588 Filed 04/07/21 Page 6 of 6




 1                  then explain why each files is “not innocuous”. Rearden should not be required to
 2                  justify the return of stolen files. “Any and all” stolen MOVA Assets should be
 3                  returned to Rearden at DD3’s cost.
 4
         III.       CONCLUSION
 5
            DD3 paid a rogue employee to steal most of the only copies the MOVA Assets and, as the
 6
     forensic expert has determined, while falsely swearing compliance, repeatedly disregarded the
 7
     Court’s Orders and used the MOVA Assets on a massive industrial scale, intermingling millions of
 8
     copies of files with its own. Rearden objects to the Report 3’s suggestion that Rearden should
 9
     receive back anything less than any and all MOVA Assets, as that term was defined by the Court
10
     and applied to the documents by the Special Master’s Order 6. It also objects to Report 3’s
11
     assumption that any MOVA Assets are valueless (or that Rearden must explain their value), a
12
     conclusion reached with no evidentiary analysis or connection to the Court’s orders.
13

14          Dated: April 7, 2021                             Respectfully submitted,
15

16

17                                                                  /s/
                                                             Frank Busch
18                                                           WAGSTAFFE, VON LOEWENFELDT,
                                                             BUSCH & RADWICK LLP
19                                                           100 Pine Street, Suite 725
                                                             San Francisco, California 94111
20                                                           Telephone: (415) 357-8900
21                                                           Attorneys for Defendants
22

23

24

25

26

27

28

     MOTION FOR RELIEF – REPORT #3                       5                 CASE NO. 4:15-CV-00797-JST(SK)
